                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
                                                 § CASE NUMBER 1:18-CR-00085-MAC
v.                                               §
                                                 §
                                                 §
CARROLL ELLIS HAYES                              §
                                                 §

                      REPORT AND RECOMMENDATION ON
                THE DEFENDANT’S COMPETENCY TO STAND TRIAL

       Pursuant to 28 U.S.C. § 636(b) and the Local Rules for the United States District Court

for the Eastern District of Texas, this criminal proceeding is before the undersigned United

States magistrate judge.

       The Defendant filed motions seeking a psychiatric or psychological exam to determine if

the Defendant was suffering from a mental disease or defect rendering him mentally incompetent

to the extent he is unable to understand the nature and consequences of the proceedings against

him or to assist properly in his defense, and the court granted those motions. (Doc. Nos. 24, 25,

27, 29, 30, 32.) The Defendant was subsequently evaluated by Gerald E. Harris, Ph.D. and Lisa

Bellah, Ph.D., and found competent.

       Dr. Harris and Dr. Bellah both found in their psychiatric reports that the Defendant does

not appear to suffer from a mental disease or defect rendering him unable to understand the

nature and consequences of the proceedings against him or to properly assist in his defense.

(Doc. Nos. 44, 45.)

       A competency hearing was conducted on January 22, 2020.              At the hearing, the

Defendant appeared in court with his counsel, Robert Loper. Robert Loper did not present any

                                               1
objections to Dr. Harris’ or Dr. Bellah’s opinions on competency. Neither party objected to the

admissibility of the psychological reports detailing the results and findings, therefore, the court

admitted them both into evidence under seal.

       The undersigned concludes that the Defendant is able to understand the nature and

consequences of the proceedings against him and to assist properly in his defense.             The

Defendant has a rational and factual understanding of the proceeding against him, and has

sufficient present ability to consult with his attorney with a reasonable degree of rational

understanding. 18 U.S.C. § 4241(d); see also Dusky v. United States, 362 U.S. 402 (1960)

                                    RECOMMENDATION

       The court should find the Defendant competent to stand trial because he understands the

nature and consequences of the proceeding against him and is able to assist in his defense. See

18 U.S.C. § 4241. It is further recommended that the speedy trial time be excluded from August

21, 2019 (the date the Defendant filed his first Motion for Psychiatric Exam), until the date on

which the District Judge signs the order adopting this report and recommendation.

                                         OBJECTIONS

       At the close of the competency hearing, the Defendant, defense counsel, and counsel for

the government each waived their right to object to the proposed findings                      and

recommendations contained in this report and consenting to the finding of competency

in this report.     Therefore, the court may act on this report and recommendation

immediately.


       SIGNED this 22nd day of January, 2020.




                                                  _________________________
                                                  Zack Hawthorn
                                                2 United States Magistrate Judge
